DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species V in the reply filed on 06/27/2022 is acknowledged. Applicant asserts that claims 1-16 read on the elected Species V. However, claims 9-11 require a locking arm, claim 12-13 require the guide member to be fixed relative to the arms of the assembly, and claim 14 requires the guide member to be mounted on the structure being moved by the assembly. The above limitations are only shown in non-elected Species VI, and are therefore withdrawn.  

Status of Claims
	This Office Action is in response to the application filed on 04/19/2021. Claims 1-16 are presently pending and are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15506208, filed on 02/23/2017.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 04/19/2021 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a third position on the second arm, as required by claim 1; and a fifth position on the first arm, as required by claim 5, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2, 5-6 and 16 are objected to because of the following informalities:
Claim 2 line 1 reads “the length”, --a length-- is suggested.
Claim 2 line 2 reads “the distance”, --a distance-- is suggested.
Claim 5 line 2 reads “a fifth”, --a fourth-- is suggested.
Claim 6 line 1 reads “the length”, --a length-- is suggested.
Claim 16 line 1 reads “wherein guide”, --wherein the guide-- is suggested.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 16 recites the limitation “a third position on the second arm”. However, claim 4 lines 1-2 recite the limitation “the third position on the second arm coincides with the second position on the second arm”. First, the drawings only show two connected positions on the second arm and it therefore unclear how there is a third position on the second arm. Second, claim 1 appears to be claiming two separate positions, while claim 4 is claiming only a single position. It is unclear how two separate and distinct positions can in fact be only one position. 
Claim 5 lines 2-3 recite the limitation “a fifth position on the first arm”, however, claim 1 claims a first position, a second position and a third position. First, the drawings only show three connected positions of the first arm and it is unclear how a fifth position is on the first arm. Second, it is unclear how the fifth position is also the second position when they are claimed as separate and distinct positions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krokos (US 3333553 A) in view of Davisme (FR 2571805 A1).
Regarding claim 1, Krokos discloses an assembly for converting motion (see Fig. 1), the assembly moveable between a 5retracted position and an extended position (see column 1 lines 16-17, “for extension and retraction”), the assembly comprising: a first arm (60) rotatable at a first position (70) thereon about a first fixed pivot (70); a second arm (62) rotatable at a first position (68) thereon about a second fixed pivot (68), the second fixed pivot spaced apart from the first fixed pivot (see Fig. 1); a third arm (58) pivotably connected at a first position (78) thereon to the second 10arm at a second position (78) on the second arm, the second position spaced apart from the first position on the second arm (see Fig. 1); a first connecting arm (86) extending between the first arm and the third arm, the first connecting arm pivotably connected to a second position (76) on the first arm spaced apart from the first position and pivotably connected to the third arm at a 15second position (89) thereon spaced apart from the first position thereon; and a second connecting arm (84) extending between the first arm and the second arm, the second connecting arm pivotably connected to a third position (88) on the first arm disposed between the first and second positions thereon and pivotably connected to a third position (78) on the second arm. Krokos fails to disclose 20 a guide assembly comprising an engagement member and a guide member. However, Davisme teaches a guide assembly (see Fig. 2) comprising an engagement member (27) and a guide member (26). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Krokos with a guide assembly, as taught by Davisme, to maintain alignment between the links; to ensure proper extension and retraction without bending; and to provide a minimum and maximum travel distance between the links to prevent over extension. As a result of the combination, the following limitations would necessarily result: the engagement member (Davisme, 27) connected to one of the first, second or third arms  or one of the first or second connecting arms (Krokos, 58 or 60) and moveable engaging with the guide member (Davisme, 26 provided on Krokos 56 or 62) during at least part of the movement of the assembly from the retracted position to the extended position (Krokos, Fig. 1). Note: one having ordinary skill in the art would recognize that the only non-linked crossing members which can be provided with an engagement assembly are links 56, 58 and links 60, 62. As such, one of the links in the group can be provided with a guide member and the other in the group can be provided with an engagement member.
Regarding claim 3, Krokos discloses the lengths of the first (60), second (62) and third arms (58) are substantially the same (see Fig. 1).  
Regarding claim 4, Krokos discloses the third position (78) on the 5second arm (62) coincides with the second position (78) on the second arm, such that the second connecting arm (84) is connected to both the second and third arms (see Fig. 1).  
Regarding claim 5, Krokos discloses a fourth arm (56) pivotably connected at a first position (76) thereon to the first arm (60) at a fifth position (76) on 10the first arm (see Fig. 1).  
Regarding claim 6, Krokos discloses the length of the fourth arm (56) is the same as the length of the third arm (58).  
Regarding claim 7, the combination of claim 1 elsewhere above would necessarily result in the following limitations: a locking assembly (Davisme, 26, 27), wherein the locking assembly locks one arm of the assembly to another arm of the assembly (Krokos, 56, 58 or 60, 62).  
Regarding claim 8, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the locking assembly (Davisme, 26, 27) locks 20together each of a pair of arms that are crossed in the extended position (Krokos, 56, 58 or 60, 62).
Regarding claim 15, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the engagement member comprises a pin (Davisme, 27).
Regarding claim 16, the combination of claim 1 elsewhere above would necessarily result in the following limitations: guide member (Davisme, 26) comprises a 15guide surface, the engagement member (Davisme, 27) engaging the guide surface (Davisme, Fig. 2).

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/             Primary Examiner, Art Unit 3658